Citation Nr: 0318417	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  02-05 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, wherein the RO denied the veteran's claim 
for service connection for PTSD. 


REMAND

A review of the claims file reflects that the veteran 
requested both on his substantive appeal, received by the RO 
in May 2002, and in a June 2003 letter to the Board, that he 
desired to attend a Travel Board hearing before a Veterans 
Law Judge at the RO in Atlanta, Georgia.  The veteran was not 
scheduled for the requested Travel Board hearing.  Therefore, 
this case must be remanded to the RO in order to schedule a 
Travel Board hearing at the earliest opportunity prior to 
further consideration of the veteran's claim for service 
connection for PTSD.  See 38 C.F.R. § 20.704 (2002).

Accordingly, this case must be REMANDED to the RO for the 
following:

The RO should take the necessary steps to 
schedule the appellant for a Travel Board 
hearing at the RO in Atlanta, Georgia at 
the earliest available opportunity.  
Unless the appellant indicates a desire 
to withdraw the outstanding hearing 
request (preferably, in a signed 
writing), the hearing should be held, and 
the claims file thereafter transferred to 
the Board in accordance with current 
appellate procedures.






The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




